Citation Nr: 0618742	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  02-13 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for the residuals of a 
left index finger injury.

4.  Entitlement to service connection for a bilateral eye 
disorder.

5.  Entitlement to service connection for a headache 
disorder.

6.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant had active duty for training in the National 
Guard from April 10, 1977, to August 9, 1977; June 3-17, 
1978; June 5-16, 1979; July 27-August 10, 1980; June 20-July 
4, 1981; and May 29-June 12, 1982.

These matters come before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied the benefits sought on appeal.  The appellant 
perfected an appeal of that decision.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The appellant's appeal was previously before the Board in 
November 2003, at which time the Board remanded the case for 
additional development.  That development included obtaining 
the appellant's VA treatment records, which have now been 
associated with his claims file.  The VA treatment records 
show that in April 2004 he reported that he was receiving 
disability benefits from the Social Security Administration 
(SSA).  A copy of the SSA decision, as well as the medical 
evidence relied upon in reaching that decision, may be 
relevant to the issues on appeal and should be considered by 
the Board in determining the merits of the appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 189 (2002).

Accordingly, the case is remanded for the following:

1.  Obtain from the SSA the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issues remaining on 
appeal.  If any benefit sought on appeal 
remains denied, provide the appellant and 
his representative a supplemental 
statement of the case.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
N. W Fabian
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




